Title: From Thomas Jefferson to the Senate and the House of Representatives, 18 January 1803
From: Jefferson, Thomas
To: Congress


          
           
            Confidential. Gentlemen of the Senate andof the House
                of Representatives.
            
          
          As the continuance of the Act for establishing trading houses with the Indian tribes will be under the consideration of the legislature at it’s present session, I think it my duty to communicate the views which have guided me in the execution of that act; in order that you may decide on the policy of continuing it, in the present or any other form, or discontinue it altogether if that shall, on the whole, seem most for the public good.
          The Indian tribes residing within the limits of the US. have for a considerable time been growing more & more uneasy at the constant diminution of the territory they occupy, altho’ effected by their own voluntary sales: and the policy has long been gaining strength with them of refusing absolutely all further sale on any conditions. insomuch that, at this time, it hazards their friendship, and excites dangerous jealouses & perturbations in their minds to make any overture for the purchase of the smallest portions of their land. a very few tribes only are not yet obstinately in these dispositions.   In order peaceably to counteract this policy of theirs, and to provide an extension of territory which the rapid increase of our numbers will call for, two measures are deemed expedient. First, to encourage them to abandon hunting, to apply to the raising stock, to agriculture and domestic manufacture, and thereby prove to themselves that less land & labour will maintain them in this, better than in their former mode of living. the extensive forests necessary in the hunting life, will then become useless, & they will see advantage in exchanging them for the means of improving their farms, & of increasing their domestic comforts. Secondly to multiply trading houses among them, & place within their reach those things which will contribute more to their domestic comfort than the possession of extensive, but uncultivated wilds. experience & reflection will develope to them the wisdom of exchanging what they can spare & we want, for what we can spare and they want. in leading them thus to agriculture, to manufactures & civilization, in bringing together their & our settlements, & in preparing them ultimately to participate in the benefits of our government, I trust and believe we are acting for their greatest good.   At these trading houses we have pursued the principles of the act of Congress, which directs that the commerce shall be carried on liberally, & requires only that the capital stock shall not be diminished. we consequently undersell private traders, foreign & domestic, drive them from the competition, & thus, with the good will of the Indians, rid ourselves of a description of men who are constantly endeavoring to excite in the Indian mind suspicions, fears & irritation towards us. a letter now inclosed shews the effect of our competition on the operations of the traders, while the Indians, percieving the advantage of purchasing from us, are solliciting generally our establishment of trading houses among them.   In one quarter this is particularly interesting. the legislature, reflecting on the late occurrences on the Missisipi, must be sensible how desireable it is to possess a respectable breadth of country on that river, from our Southern limit to the Illinois at least; so that we may present as firm a front on that as on our Eastern border. we possess what is below the Yazoo, & can probably acquire a certain breadth from the Illinois & Wabash to the Ohio. but between the Ohio and Yazoo, the country all belongs to the Chickasaws, the most friendly tribe within our limits, but the most decided against the alienation of lands. the portion of their country most important for us is exactly that which they do not inhabit. their settlements are not on the Missisipi, but in the interior country. they have lately shewn a desire to become agricultural, and this leads to the desire of buying implements & comforts. in the strengthening and gratifying of these wants, I see the only prospect of planting on the Missisipi itself the means of it’s own safety. Duty has required me to submit these views to the judgment of the legislature, but as their disclosure might embarras & defeat their effect, they are committed to the special confidence of the two houses.
          While the extension of the public commerce among the Indian tribes may deprive of that source of profit such of our citizens as are engaged in it, it might be worthy the attention of Congress, in their care of individual as well as of the general interest to point in another direction the enterprise of these citizens, as profitably for themselves, and more usefully for the public. the river Missouri, & the Indians inhabiting it, are not as well known as is rendered desireable by their connection with the Missisipi, & consequently with us. it is however understood that the country on that river is inhabited by various tribes, who furnish great supplies of furs & peltry to the trade of another nation carried on in a high latitude, through an infinite number of portages and lakes, shut up by ice through a long season. the commerce on that line could bear no competition with that of the Missouri, traversing a moderate climate, offering, according to the best accounts, a continued navigation from it’s source, and, possibly with a single portage, from the Western ocean, and finding to the Atlantic a choice of channels through the Illinois or Wabash, the lakes and Hudson, through the Ohio and Susquehanna or Potomac or James rivers, and through the Tennissee and Savanna rivers. an intelligent officer with ten or twelve chosen men, fit for the enterprize and willing to undertake it, taken from our posts, where they may be spared without inconvenience, might explore the whole line, even to the Western ocean, have conferences with the natives on the subject of commercial intercourse, get admission among them for our traders as others are admitted, agree on convenient deposits for an interchange of articles, and return with the information acquired in the course of two summers. their arms & accoutrements, some instruments of observation, & light & cheap presents for the Indians, would be all the apparatus they could carry, and with an expectation of souldier’s portion of land on their return, would constitute the whole expence. their pay would be going on, whether here or there.   While other civilized nations have encountered great expence to enlarge the boundaries of knowledge, by undertaking voyages of discovery, & for other literary purposes, in various parts and directions, our nation seems to owe to the same object, as well as to it’s own interests, to explore this, the only line of easy communication across the continent, and so directly traversing our own part of it. the interests of commerce place the principal object within the constitutional powers and care of Congress, and that it should incidentally advance the geographical knowledge of our own continent, cannot but be an additional gratification. the nation claiming the territory, regarding this as a literary pursuit which it is in the habit of permitting within it’s dominions, would not be disposed to view it with jealousy, even if the expiring state of it’s interests there did not render it a matter of indifference.   The appropriation of two thousand five hundred dollars ‘for the purpose of extending the external commerce of the US,’ while understood and considered by the Executive as giving the legislative sanction, would cover the undertaking from notice, and prevent the obstructions which interested individuals might otherwise previously prepare in it’s way.
          
            Th: Jefferson Jan. 18. 1803.
            
          
        